Opinion by
Jacobs, J.,
In this direct appeal from a conviction on a charge of receiving stolen goods1 the appellant challenges the sufficiency of the evidence to sustain the conviction. We, however, are precluded from reaching the merits of the case in this direct appeal because the appellant did not file post-trial motions in the court below.
“The swift and orderly administration of criminal justice requires that lower courts be given the opportunity to rectify their errors before they are considered on appeal.” Commonwealth v. Reid, 458 Pa. 357, 358, 326 A.2d 267, 267-268 (1974). Issues not presented to the trial court in post-verdict motions will not be considered on appeal. Commonwealth v. Staples, 457 Pa. 468, 326 A.2d 317 (1974).
Judgment affirmed.

 Act of June 24, 1939, P.L. 872, §817, repealed, Act of Dec. 6, 1972, P.L. 1482, No. 334, §5.